ALLEN, J.
1. The duly appointed and qualified receiver of a motor transportation company, which has no assets whatever, either real or personal, cannot, without the consent of the Public Utilities Commission, dismiss an application to sell the certificate of public convenience and necessity of such motor transportation company filed with the Public Utilities Commission of Ohio prior to his appointment.
2. Under Section 614-85, General Code, the receiver of a motor transportation company cannot operate any motor propelled vehicle for the transportation of persons or property or both for hire on any public highway in the state of Ohio except in accordance with the motor transportation act.
3. Under Section 614-87, General Code, the receiver of a motor transportation company cannot transfer a certificate of public convenience and necessity except with the consent of the Public Utilities Commission after a public hearing had thereon.
(Marshall, CJ., Day, Kinkade, Robinson, Jones and Matthias, JJ., concur.)